This cause came on to be heard upon the appeal from the Court of Common Pleas of Hamilton County.
Appellant was tried to the court and found guilty of arson, a violation of R.C. 2909.03. Appeal was timely filed.
The record reveals that appellant owned a building located at 810 Overlook Avenue on which he maintained insurance of $20,000. Clarence Devaughn testified that on May 19, 1982, appellant told him he was experiencing financial problems and asked if he knew anyone who would burn down the Overlook building. Devaughn reported this conversation to the Arson Squad of the Cincinnati Fire Department. Later, in the presence of agents from the Bureau of Alcohol, Tobacco and Firearms, Devaughn called appellant and told him he would set up a meeting with an arsonist. On May 21, 1982, an undercover agent with the bureau, posing as an arsonist, met with appellant at the Overlook property. A second meeting between the two took place on May 24, 1982. Both meetings were tape recorded through the use of hidden microphones, and the tapes were received into evidence at trial.
Appellant's first assignment claims that the trial court erred in overruling his motion to dismiss made on the basis that R.C.2909.03(A)(4) is unconstitutionally vague and overbroad. We disagree. The statute in question reads in pertinent part:
"(A)  No person, by means of fire or explosion, shall knowingly:
"* * *
"(4)  Cause, or create a substantial risk of, physical harm, through the offer or the acceptance of an agreement for hire or other consideration, to any property of another without his consent or to any property of himself or another with purpose to defraud."
We find that the statute gives fair notice to a person of average intelligence of the specific conduct which is forbidden and thus is not void for vagueness. Papachristou v. City ofJacksonville (1972), 405 U.S. 156. We also find that the statute is not overbroad, and the first assignment of error is overruled.
The second assignment of error states that the judgment was against the manifest weight of the evidence. The taped recordings of the conversations between appellant and the bureau's undercover agent reveal that appellant offered the agent $5,000 (to be paid after appellant collected on his insurance policy) to burn the Overlook building "down to the ground." The recordings further reveal that appellant took the agent to the building where he pointed out a window that could be used to gain entrance and showed him the electrical system. We find the record contains substantial evidence of probative value upon which the trier of fact could reasonably conclude that all the elements of the offense of arson were proven beyond a reasonable doubt. State v.Eley (1978), 56 Ohio St. 2d 169 [10 O.O.3d 340]. The second assignment of error *Page 341 
is overruled and the judgment below is affirmed.
Judgment affirmed.
SHANNON, P.J., KEEFE and DOAN, JJ., concur.